DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a U.S. national phase entry under 35 U.S.C. § 371 of PCT International Application No. PCT/EP2016/082931, filed December 30, 2016, of which this application claims priority, which is incorporated herein by reference.
Status of Claims
Amendments to claims 22, 33, 36-37 and 41 have been entered.
Claims 35 and 39 have been canceled.
Accordingly, claims 22-34 and 36-38 and 40-41 are currently pending.  
Response to Arguments
Regarding 101, Applicant states that the claims are only based on mathematical concepts and does not recite a mathematical concept.  See Remarks 11-12.
In response, many words are often used instead of spelling out equations such as Fourier transform and correlation.  The Examiner poses a simple question.  If an engineer had to write brand new code from scratch including a multivariate distribution function, would the engineer have to write code incorporating an equation related to a type of multivariate distribution function or simply type the words “multivariate distribution function?”  Obviously, the engineer would have to write code implementing the equations associated with topics such as multivariate distribution functions, Fourier transforms, correlations and the like.  In fact, the specification shows the mathematical formulae in paragraph 51.  Although there may be different types of 
The Applicant explains what all limitations that claim 22 is directed to such as “makes a further determination based on the quality indicator values (emphasis added).”  See Remarks 12 first full paragraph.  The Examiner fails to see this specific limitation in the claims.  Although the Examiner has not previously had an opportunity to evaluate said limitation, said limitation appears to be a judgment or opinion and would not render the claim subject matter eligible.  All other limitations are simply directed to data gathering.  
The Applicant argues that the claimed invention has meaningful limits because a GNSS receiver is claimed to measure a parameter as well as quality indicator values associated with measurement of said parameter.  See Remarks 13.  Moreover, Applicant claims an improvement in the field of autonomous driving via improved accuracy based on the probability distribution of GNSS measurements based on quality indicators.  Id.  
In response, the GNSS receiver is considered mere data gathering because the GNSS receiver is claimed at a high level of generality and no particulars of the GNSS receiver are claimed other than receiving and providing data/measurements.  In fact, no particulars of a GNSS receiver are shown in any of Applicant’s Drawings.  Moreover, claim 22 does not even 
Applicant states that the claimed feature “GNSS measurement quality indicators associated with the GNSS measurement of the parameter that is measured by the GNSS receiver” is necessarily an “[i]ntegral use of a machine to achieve performance of a method” thereby “integrat[ing] the recited judicial exception into a practical application…” MPEP 2106.05(b)(II).  See Remarks 14.  
In response, the Examiner has found that the limitations concerning the quality indicators to be extra-solution activity related to data gathering or part of the mathematical concept itself.  A claim for a useful or beneficial abstract idea is still an abstract idea.  See Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379–80 (Fed. Cir. 2015).
Applicant states that claimed invention is an ordered combination that recites an inventive concept wherein GNSS measurements utilizing quality indicators that are measured by sensors other than the GNSS receiver such as gyroscopes.  See Remarks 15.
In response, it is improper to read into the claims limitations from examples given in the Specification.  In re Zletz,
Applicant states that Examiner did not use one of the four groupings of the Berkheimer Memo.  See Remarks Page 17.  
In response, the law is based on statutes and case precedent and that the Berhiemer Memo is simply guidance.  The Examiner notes that MPEP 2016(d) uses the word “should” instead of “shall.” Moreover, claim 22 is simply directed to a model based presumably on computer processing of data gathered by a sensor, GNSS receiver.  In other words, the overall claimed invention is directed to a GNSS receiver collecting data and, presumably, providing data to a computer for further processing, e.g. the multivariate probability distribution.  Sensors are commonly used to collect data and processors are commonly used to perform analysis on said data.  Although this should be self-explanatory or immediately evident, the Examiner takes official notice that sensor gathering for purposes of inputting data into a computer for processing is well-known, routine and conventional.  This is also evident from the references used below in the prior art rejections.  Also, the Examiner notes that MPEP 2106(d) states that the Examiner can consider what “those in the art would recognize.”  Surely, a person of ordinary skill cannot seriously or in good faith make an argument to suggest that data gathering via a sensor for purposes of providing said data to a computer for analysis is anything but well-understood, routine and conventional.  The Examiner further notes the Applicant admits in the background section that “it is crucial for the ADAS [advanced driver assistance systems] to determine when the uncertainty in the position of the vehicle becomes too large in order to avoid dangerous or incorrect navigation instructions being provided to the vehicle (Spec. Para. 4)” thus implying integrity monitoring (quality indicators) for ADAS systems is well-known in the art.  Thus, there is nothing unconventional about using a sensor to collect data including quality indicators to be provided to a processor for further processing including a multivariate probability distribution 
Applicant states that the Office has not properly supported a rejection for limitations, “receiving a value for each … quality indicators associated with the GNSS measurement of the parameter” and “inputting each of the received measurement quality indicator values into a multivariate probability distribution model …”
In response, the additional limitations considered in step 2A prong II are the same additional elements considered in step 2B.  No reasonable person could seriously or in good faith contend that inputting data is not extra-solution activity because it merely data gathering.  Moreover, the GNSS receiver is recited at a high level of generality so the “receiving … quality indicators …” is considered mere data gathering thus extra-solution activity.  
Amendments and cancellation of certain claims satisfy 112(b) thus 112(b) rejection is withdrawn.  
Regarding the prior art rejection 102, Applicant states that “Pulford’s range correction is associated with a GPS signal received by a corresponding GPS receiver … but is not associated with the GPS measurement by a GPS receiver of aircraft 114.”  See Remarks 20.  
In response, it appears that Applicants wants two different interpretations for 101 analysis and 102 analysis.  Regarding 101 remarks, Applicant wanted to import claim limitations from the specification such as having quality indicators received from other than GNSS receiver sensors such as gyroscopes (e.g. INS) although the specification at paragraph 65 clearly states that quality indicator may be from either the GNSS receiver itself or sensors other than GNSS receivers.  Now, for purpose of 102, Applicant wants a different interpretation wherein the claim should be interpreted as having the GNSS receiver measure its own quality indicators.  Clearly See e.g. Para. 33 “PDFs 214 corresponding to the response of the Kalman filter to each of the predetermined number of possible fault conditions.”  
Applicant further states that Pulford fails to disclose “inputting each of the received measurement quality indicator values into multivariate probability distribution model to determine the posterior error probability distribution for the GNSS measurement, wherein variates of the multivariate probability distribution model comprises an error for the parameter, and the one or more measurement quality indicators.”  See Remarks 21.  
In response, Pulford disclose “The weights 216 take into account the occurrence probabilities of the faults and the integrity monitor decisions” thus meeting the scope of an error for the parameter and one or more quality indicators.  
Applicants remarks concerning the 103 rejection rely on the same arguments for the 102 rejection and thus considered answered.  
Applicant makes similar arguments regarding other independent claims which the Examiner considered fully answered based on the answers provided regarding claim 22.
Applicant’s amendment makes moot the official notice.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract ideas as explained in the Step 2A, Prong I analysis below. This judicial exception is not integrated into a practical application as explained in Step 2A, Prong 2 analysis below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained in Step 2B analysis below.
Step 2A, Prong 1:
Step 2A, prong 1, of the 2019 Guidance, first looks to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes).  84 Fed. Reg. at 52–54.
The method claim of claim 22 is directed to “method of determining a posterior error probability distribution for a parameter” and “inputting the or each received measurement quality indicator value into a multivariate probability distribution model to determine the posterior error probability distribution for the GNSS measurement, wherein the variates of the multivariate probability distribution model comprise error for said parameter, and the or each measurement quality indicator” which can be categorized as mathematical concepts.  
The method of claim 33 is directed to “obtaining a multivariate probability distribution model, variates of the multivariate probability distribution comprising error for a parameter,” “comparing the GNSS measurement of the parameter with the reference measurement of the parameter to obtain an error in the GNSS measurement of the parameter,” and “determining the multivariate probability distribution model from the GNSS measurement errors and the GNSS  and the GNSS measurement quality indicator values” which can be categorized as mathematical concepts.  
The system of claim 36 (dependent claims are method claims) is directed to a navigation system comprising “the processor configured to determine a posterior error probability distribution for the measured GNSS parameter” which can be categorized as mathematical concepts.  
The non-transitory computer-readable medium of claim 40 is directed to “determining a posterior error probability distribution for a parameter” and “to determine the posterior error probability distribution for the GNSS measurement, wherein the variates of the multivariate probability distribution model comprises error for the parameter, and the one or more measurement quality indicators” which can be categorized as mathematical concepts.    
The non-transitory computer-readable medium of claim 41 is directed to “comparing the GNSS measurement of the parameter with the reference measurement of the parameter to obtain an error in the GNSS of the parameter” and “determining the multivariate probability distribution model from the GNSS measurement quality indicator values” which can be categorized as mathematical concepts.    

Step 2A, prong 2, of the 2019 Guidance, next analyzes whether claims 22, 33, 36 and 41 recite additional elements that individually or in combination integrate the judicial exception into a practical application.  2019 Guidance, 84 Fed. Reg. at 53–55.  The 2019 Guidance identifies considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field.  Id. at 55; MPEP § 2106.05(a).
In addition to reciting the above-noted abstract ideas, the issue is whether the claims as a whole including various additional elements integrate the abstract ideas into a practical application.  In other words, do the claims as a whole produce any meaningful limits, i.e. improvement in technology?  
The additional limitations are “receiving a value . . .”, “inputting each of the received measurement quality indicator values into a multivariate probability distribution model” in claim 1; “collecting a value . . .”, “receiving a GNSS measurement of the parameter,” receiving a reference measurement of the parameter” in claim 33; “an interface for receiving a value . . .”, “a memory storing, variates of the multivariate probability distribution comprising error for the measured GNSS parameter and each of the one or more GNSS measurement quality indicators”, “a processor coupled to the memory and the interface sub-module” in claim 36; “receiving a value . . .”, “inputting each of the received measurement quality indicator values into a multivariate probability distribution model” in claim 40; and “collecting a value . . .”, “receiving a GNSS measurement . . .”, “receiving a reference measurement” in claim 41.   
The overall invention is directed to using posterior error probability distribution to reduce integrity risk due to errors associated with signal loss, multipath, and distortion at the receiver in order to have more reliable protection levels (error bounds) thereby improving autonomous driving.  See Spec. 2-4.  Thus, the practical application of the invention is at the very least directed to vehicle navigation wherein a position of a vehicle is determined to navigate the vehicle let alone autonomous driving.  The additional limitations, e.g. “a processor coupled to the memory and the interface sub-module” in claim 36, are not directed to the inventive concept as it relates to the improvement.  None of the additional limitations provide a meaningful limit on the claim invention, e.g. reciting a vehicle wherein a position of a vehicle is at least determined to navigate the vehicle.  Rather, the additional limitations are directed to data gathering and data processing which is an extra-solution activity.  The GNSS receiver is considered mere data gathering because the GNSS receiver is claimed at a high level of generality and no particulars of the GNSS receiver are claimed.  In fact, no particulars of a GNSS receiver are shown in any of Applicant’s Drawings.  
The dependent claim that comes closest to a practical application is claim 31.  Claim 31 is directed to calculating a protection level.  A “protection level” is defined as being “a statistical bound error computed so as to guarantee that the probability of the absolute position error exceeding said number is smaller than or equal to the target integrity risk.”  See Spec. 2-3.  However, none of the claims including claim 31 include limitations directed to navigating a vehicle wherein a position of a vehicle is at least determined to navigate the vehicle.  
Step 2B:
Under step 2B of the 2019 Guidance, the issue is whether the claims adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount 
The issue is whether the claims as a whole including the additional limitations, as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  In other words, the issue is whether the additional elements in combination (as well as individually) amount to an inventive concept.  
Again, the additional limitations are directed to mere data gathering and data processing which is “well-understood, routine, and conventional” activity in the field.  Thus, the additional limitations alone or in combination do not amount to an inventive concept.  
The overall claimed invention is directed to a GNSS receiver collecting data and, presumably, providing data to a computer for further processing, e.g. the multivariate probability distribution.  Sensors are commonly used to collect data and processors are commonly used to perform analysis on said data. The Examiner takes official notice that data gathering via a sensor for purposes of providing said data to a computer for analysis is anything but well-understood, routine and conventional.
Overall, all the claims including the dependent claims are directed to integrity risk.  The specification at page 2 states “The concept of “integrity risk” is also well-established in safety critical applications of GNSS measurements such as civil aviation and is the probability that, at any moment, the position error exceeds the alert limit.”   In fact, Applicant admits in the background section that “it is crucial for the ADAS [advanced driver assistance systems] to determine when the uncertainty in the position of the vehicle becomes too large in order to avoid dangerous or incorrect navigation instructions being provided to the vehicle (Spec. Para. 4)” thus implying integrity monitoring (quality indicators) for ADAS systems is well-known in the art.  
The dependent claims either further define the abstract idea in the independent claims or add limitations which recite abstract ideas similar to the ones addressed above.  Moreover, none of the limitations in the dependent claims that are tangible, e.g. structural in nature, amount to an inventive concept.  For example, the limitations “receiver is attached to or housed within a vehicle” in dependent claims 34 and 38 do not make the combination of limitations inventive because receivers are commonly attached to or placed within a vehicle.  Therefore, dependent claims 23-32, 34 and 37-38 are also rejected under 35 U.S.C. § 101 as being directed to patent-ineligible subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22, 27-32, 36 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pulford (US 2011/0291887).
As to claim 22, Pulford teaches a method of determining a posterior error probability distribution (Para. 42 “multivariable Gaussian PDFs”) for a parameter measured by a Global Navigation Satellite System (GNSS) receiver (Para. 4 “parameter vector”), the method comprising: 
receiving a value for each of one or more GNSS measurement quality indicators associated with the GNSS measurement of the parameter (Para. 2-3, Fig. 1 DGPS augmentation see also Para. 33 “The central idea is that the overall navigation error PDF is to be computed by forming a weighted sum of component PDFs 214 corresponding to the response of the Kalman filter to each of a predetermined number of possible fault conditions. The weights 216 take into account the occurrence probabilities of the faults and the integrity monitor decisions.” Fig. 2 item 212.  See also Para. 65 “Fault magnitudes are also input to integrity monitor model 310 and the time to alarm PDF 312 is computed. The probability of integrity failure is calculated at 314, according to a pre-defined fault specific optimization criterion, which criterion depends upon defined alert limits 316 and time to alarm 318 in this case. For each given system configuration of interest, the fault specific integrity failure probability is calculated for each of a sample of trial fault magnitudes, and the fault magnitude giving the greatest probability is selected and recorded”  Fig. 3 item 304); and 
inputting each of the received measurement quality indicator values into a multivariate probability distribution model to determine the posterior error probability distribution for the GNSS measurement (Para. 32, Fig. 2 item 204 “Overall NSE Distribution” and Para. 65, Fig. 3 item 314 “Fault-specific Integrity Failure Probability”  see also Fig. 2 showing item 212 input to see Para. 20.  The Examiner notes that the mixture distribution is determined from a plurality of system error distributions, e.g. see Para. 21.), 
wherein variates of the multivariate probability distribution model comprise an error for the parameter (Id.), and
the one or more measurement quality indicators (Para. 2-3, Fig. 1 DGPS augmentation.  See also Para. 5 “Integrity, as distinct from accuracy, relates to the level of confidence that can be assigned to the navigation solution under arbitrary conditions, and requires some degree of prior knowledge of system faults, failures and anomalies.”  See also Para. 2 “Accuracy is often specified in terms of the error standard deviation.”  See also Para. 33 “The weights 216 take into account the occurrence probabilities of the faults and the integrity monitor decisions.”  The Examiner notes that distribution function include both averages and standard deviations).
As to claim 27, Pulford in view of Jardak as evidenced by Sato teaches the method according to claim 22, wherein the one or more of the measurement quality indicators is determined from measurements made by one or more sensors (Pulford: Para. 3 GPS/GNSS is a sensor.).
As to claim 28, Pulford in view of Jardak as evidenced by Sato teaches the method according to claim 22, wherein the parameter measured by the GNSS receiver is a GNSS range measurement (Pulford: Para. 59 “pseudo-range”).
As to claim 29, Pulford in view of Jardak as evidenced by Sato teaches the method according to claim 22, wherein the parameter measured by the GNSS receiver comprises one or 
As to claim 30, Pulford in view of Jardak as evidenced by Sato teaches the method according to claim 22, further comprising using the posterior error probability distribution for the measured GNSS parameter to estimate a probability distribution for the uncertainty in a position of the GNSS receiver (Para. 15 “posterior probability density”).
As to claim 31, Pulford in view of Jardak as evidenced by Sato teaches a method according to claim 30, further comprising using the posterior error probability distribution for an uncertainty in the position of the GNSS receiver to calculate a protection level (Para. 33 “protection levels”).
As to claim 32, Pulford in view of Jardak as evidenced by Sato teaches the method according to claim 22, wherein determining the posterior error probability distribution for the measured GNSS parameter comprises using one or more GNSS measurement quality indicators associated with a previous GNSS parameter measurement (Para. 9 “feedback of previous positon estimates.”).
As to claim 36, Pulford teaches a navigation system comprising: an interface for receiving a value for each of one or more measurement quality indicators associated with a parameter measured by a Global Navigation Satellite System (GNSS) receiver (Para. 18 “user receiver position” see also Para. 3 GPS/GNSS receiver); 
a memory storing a multivariate probability distribution model (Para. 21 “memory” see also Para 22 “computer program”), variates of the multivariate probability distribution comprising error for the measured GNSS parameter and each of the one or more GNSS measurement quality indicators (Par. 8, 34 and 41 as cited in claim 33); and 
a processor coupled to the memory (Para. 21-22) and the interface (a computer inherently has interfaces see also Figs. 2-3 which show several inputs and outputs meeting the scope of an interface),
the processor configured to determine a posterior error probability distribution for the measured GNSS parameter by inputting each of the received measurement quality indicator values into the multivariate probability distribution model (Figs 2 and 3 as previously cited in claim 33).
As to claim 40, Pulford discloses a non-transitory computer-readable medium storing instructions that are executable by one or more processors of an apparatus to perform a method of determining a posterior error probability distribution (Para. 15 “posterior”) for a parameter measured by a Global Navigation Satellite System (GNSS) receiver (Para. 21 “memory; a plurality of filter response models” and Para. 42-43 “multivariable”), the method comprising: 
receiving a value for each of one or more GNSS measurement quality indicators associated with the GNSS measurement of the parameter (Para. 2-3 DGPS augmentation, Fig. 1 and Para. 18 “user position”); and 
inputting each of the received measurement quality indicator values into a multivariate probability distribution model 
to determine the posterior error probability distribution for the GNSS measurement (Para. 15 “posterior”), wherein variates of the multivariate probability distribution model comprise error for the parameter, and the one or more measurement quality indicators (Para. 11 “overall navigation error” Figs. 2-3 and Para. 2-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24-26 are rejected under 35 U.S.C. 103 as being obvious over Pulford (US 2011/0291887) in view Jardak (US 2016/0377729) as evidenced by SATO (US 2018/0252818).
As to claim 24, Pulford does not explicitly teach the method according to claim 22, wherein the one or more of the measurement quality indicators (Para. 21 “overall navigation error” see also Figs. 2-3 and Para. 2 as discussed in claim 22.).
One of ordinary skill would consider distortion such as multipath being a common source of error or at least contributing to the GPS/GNSS error.  
In the same field of endeavor, Jardak teaches “The signal quality can be calculated from various indicators, like for example the power level, the carrier to noise ratio, the satellite elevation angle, the multipath reflections, the geometric dilution of precision, a confidence level, or any combination of these indicators (Para. 137).”
The quality indicators such as satellite elevation angle is indicative of signal distortion, e.g. multipath, as evidenced by Sato which teaches “Generally, a signal from a satellite with a high elevation angle is not easily blocked by a building or the like and also has high quality, regardless of the environment of the positioning terminal (Para. 96).”
In view of the teachings of Jardak as evidenced by Sato, it would have been obvious to a person having ordinary skill in the art at the time of filing to include quality indicators as taught by Jardak, e.g. satellite elevation, as evidence by Sato in the system, e.g. Figs. 2-3, of Pulford including weights (see Pulford at least Par. 58) in order to determine which signals are more likely to have multipath and weigh those signals accordingly therefore improving signal quality.  
As to claim 25, Pulford in view of Jardak as evidenced by Sato as applied to claim 24 teaches the method according to claim 22, wherein the one or more of the measurement quality indicators is derived from one or more GNSS satellite signals received by the GNSS receiver (Id. “satellite elevation angle” or any one of the other indicators as taught by Jardak).
As to claim 26, Pulford in view of Jardak as evidenced by Sato as applied to claim 24 teaches the method according to claim 25, wherein the one or more of the GNSS measurement quality indicators comprises one or more of: carrier-to-noise density, carrier-to-noise density variability, carrier phase variance, multipath deviation, loss-of-lock detection, code lock time and phase lock time, satellite elevation, and satellite azimuth (Id.).
Claims 33-34 and 41 are rejected under 35 U.S.C. 103 as being obvious Pulford in view of Jardak as evidenced by Sato.
As to claim 33, Pulford teaches a method of obtaining a multivariate probability distribution model (Para. 42 “multivariable Gaussian PDFs”), variates of the multivariate probability distribution comprising error for a parameter measured by a Global Navigation Satellite System (GNSS) receiver (Para. 41 “parameter vector of the component PDF corresponding to fault condition”) and one or more GNSS measurement quality indicators associated with the GNSS measurement of the parameter (Para. 2-3 DGPS augmentation), the method comprising:
collecting a value for  (Para. 2-3 DGPS augmentation and Para. 32 “positions of ship, aircraft and satellites” see also Para. 64 “receiver positions”); and for : 
receiving a GNSS measurement of the parameter (Para. 8 “horizontal, vertical”, Para. 34 “pseudo-range, Doppler and ambiguity-fixed carrier phase”); 
receiving a reference measurement of the parameter (Para. 2 “provide a position relative to a local reference frame”, Para. 53 “reference receiver antennas”); 
comparing the GNSS measurement of the parameter with the reference measurement of the parameter to obtain an error in the GNSS measurement of the parameter (Para. 2 and 53 as previously cited); and 
determining the multivariate probability distribution model from the GNSS measurement errors and the GNSS measurement quality indicator values (Para. 32 Fig. 2 item 204 “Overall NSE Distribution” and Para. 65 Fig. 3 item 314 “Fault-specific Integrity Failure Probability”).
Although Pullman in Para. 2-3 teaches a DGPS system wherein a base station (112) sends a quality indicator to the ship and/or plane as shown in Fig. 1, Pullman does not teach sending a quality indicator to a base station (112).  
In the same field of endeavor, Jardak teaches “The signal quality can be calculated from various indicators, like for example the power level, the carrier to noise ratio, the satellite 
The quality indicators such as satellite elevation angle is indicative of signal distortion, e.g. multipath, as evidenced by Sato which teaches “Generally, a signal from a satellite with a high elevation angle is not easily blocked by a building or the like and also has high quality, regardless of the environment of the positioning terminal (Para. 96).”
In view of the teachings of Jardak as evidenced by Sato, it would have been obvious to a person having ordinary skill in the art at the time of filing to include quality indicators as taught by Jardak, e.g. satellite elevation, as evidence by Sato in the system, e.g. Figs. 2-3, of Pulford including weights (see Pulford at least Par. 58) in order to determine which signals are more likely to have multipath and weigh those signals accordingly therefore improving signal quality.  
Moreover, one of ordinary skill would know that a base station (112), ship and plane (114) can all three experience distortion/multipath from the environment so it would make sense to want to account for possible distortion/multipath for all three.  
As to claim 34, Pulford in view of Jardak as evidenced by Sato teaches the method according to claim 33, wherein the GNSS receiver is attached to or housed within a vehicle (Pulford: Fig. 1 item 114 and Para. 32 as previously cited).
As to claim 41, Pulford teaches a non-transitory computer-readable medium storing instructions that are executable by one or more processors of an apparatus to perform a method of obtaining a multivariate probability distribution model (Para. 21 “memory; a plurality of filter response models” and Para. 42-43 “multivariable”), variates of the multivariate probability distribution comprising error for a parameter measured by a Global Navigation Satellite System (GNSS) receiver (Para. 18 “user receiver position”) and one or more GNSS measurement quality indicators associated with the GNSS measurement of the parameter (Para. 2-3 DGPS augmentation; see also Para. 44 “horizontal, vertical” and Para. 8 and 71.  See also Para. 4 “ambiguity-fixed carrier phase ranging measurements” see also Para. 34), the method comprising:
collecting a value for each of the one or more GNSS measurement quality indicators (Para. 2-3; see also Para. 44 “horizontal, vertical” and Para. 8 and 71.  See also Para. 4 “ambiguity-fixed carrier phase ranging measurements” see also Para. 34) for a plurality of different geographic locations (Para. 2-3, Fig. 1 shows multiple towers and aircraft.  Also note that it would be reasonable to assume more than one aircraft give that Fig. 1 shows a runway; Para. 32 “positions of ship, aircraft and satellites” see also Para. 53 “receiver antennas” and Para. 64 “receiver positions”); and
for :
receiving a GNSS measurement of the parameter; receiving a reference measurement of the parameter; comparing the GNSS measurement of the parameter with the reference measurement of the parameter (Para. 2 “position relative to a local reference frame” – this is presumably a base station (112) or the like that is used to provide accuracy due to being “fixed”, Para. 32 “positions of ship, aircraft and satellites” see also Para. 53 “receiver antennas” and Para. 64 “receiver positions”) to obtain an error in the GNSS measurement of the parameter (Fig. 2 item 206 “Fault Condition” and Fig. 3 items 302 “fault magnitude” and 308 “fault-specific NSE PDF); and 
determining the multivariate probability distribution model from the GNSS measurement errors and the GNSS measurement quality indicator values (Para. “overall navigation error 
Although Pullman in Para. 2-3 teaches a DGPS system wherein a base station (112) sends a quality indicator to the ship and/or plane as shown in Fig. 1, Pullman does not teach sending a quality indicator to a base station (112).  
In the same field of endeavor, Jardak teaches “The signal quality can be calculated from various indicators, like for example the power level, the carrier to noise ratio, the satellite elevation angle, the multipath reflections, the geometric dilution of precision, a confidence level, or any combination of these indicators (Para. 137).”
The quality indicators such as satellite elevation angle is indicative of signal distortion, e.g. multipath, as evidenced by Sato which teaches “Generally, a signal from a satellite with a high elevation angle is not easily blocked by a building or the like and also has high quality, regardless of the environment of the positioning terminal (Para. 96).”
In view of the teachings of Jardak as evidenced by Sato, it would have been obvious to a person having ordinary skill in the art at the time of filing to include quality indicators as taught by Jardak, e.g. satellite elevation, as evidence by Sato in the system, e.g. Figs. 2-3, of Pulford including weights (see Pulford at least Par. 58) in order to determine which signals are more likely to have multipath and weigh those signals accordingly therefore improving signal quality.  
Moreover, one of ordinary skill would know that a base station (112), ship and plane (114) can all three experience distortion/multipath from the environment so it would make sense to want to account for possible distortion/multipath for all three.  

Claims 37-38 are rejected under 35 U.S.C. 103 as being obvious over Pulford in view of Jardak as evidenced by Sato.
As to claim 37, Pulford in view of Pearson teaches the navigation system according to claim 36, wherein the multivariate probability distribution model stored in the memory is obtained by the processor configured to perform: 
collecting a value for each of the one or more GNSS measurement quality indicators for a plurality of different geographic locations (Para. 2-3, Fig. 1 shows multiple towers and aircraft.  Also note that it would be reasonable to assume more than one aircraft give that Fig. 1 shows a runway. And, Para. 32 “positions of ship, aircraft and satellites” see also Para. 64 “receiver positions.”); and 
for : 
receiving a GNSS measurement of the parameter (Para. 8 “horizontal, vertical”, Para. 34 “pseudo-range, Doppler and ambiguity-fixed carrier phase”); 
receiving a reference measurement of the parameter (Para. 2 “provide a position relative to a local reference frame”, Para. 53 “reference receiver antennas”); 
comparing the GNSS measurement of the parameter with the reference measurement of the parameter to obtain an error in the GNSS measurement of the parameter (Para. 2 and 53 as previously cited); and 
determining the multivariate probability distribution model from the GNSS measurement errors and the GNSS measurement quality indicator values
Although Pullman in Para. 2-3 teaches a DGPS system wherein a base station (112) sends a quality indicator to the ship and/or plane as shown in Fig. 1, Pullman does not teach sending a quality indicator to a base station (112).  
In the same field of endeavor, Jardak teaches “The signal quality can be calculated from various indicators, like for example the power level, the carrier to noise ratio, the satellite elevation angle, the multipath reflections, the geometric dilution of precision, a confidence level, or any combination of these indicators (Para. 137).”
The quality indicators such as satellite elevation angle is indicative of signal distortion, e.g. multipath, as evidenced by Sato which teaches “Generally, a signal from a satellite with a high elevation angle is not easily blocked by a building or the like and also has high quality, regardless of the environment of the positioning terminal (Para. 96).”
In view of the teachings of Jardak as evidenced by Sato, it would have been obvious to a person having ordinary skill in the art at the time of filing to include quality indicators as taught by Jardak, e.g. satellite elevation, as evidence by Sato in the system, e.g. Figs. 2-3, of Pulford including weights (see Pulford at least Par. 58) in order to determine which signals are more likely to have multipath and weigh those signals accordingly therefore improving signal quality.  
Moreover, one of ordinary skill would know that a base station (112), ship and plane (114) can all three experience distortion/multipath from the environment so it would make sense to want to account for possible distortion/multipath for all three.  
As to claim 38, Pulford in view of Jardak as evidenced by Sato teaches the navigation system according to claim 37, wherein the GNSS receiver is attached to or housed within a vehicle (Pulford: Fig. 1 shows a plane and Par. 2 teaches ship and planes).
Allowable Subject Matter
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The closest prior art is Pulford at Para. 79 which teaches “joint probability of NSE” but does not teach conditional probability.  In the same field of endeavor, Rohr (US 2016/0349362) at Para. 88 teaches “conditional probability (a.k.a posterior distributions).”  Examiner does not see a reason or motivation to substitute joint probability with conditional probability.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
                                                                                                                                                                                                    /VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648